NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

ELIOT OSWALDO POCASANGRE,                        No. 10-70629

               Petitioner,                       Agency No. A097-877-669

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges

       Eliot Oswaldo Pocasangre, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by

8 U.S.C. § 1252. We review de novo questions of law, Barrios v. Holder, 581 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
849, 854 (9th Cir. 2009), and review for abuse of discretion the denial of a motion

to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The BIA did not err in finding that Pocasangre failed to establish the seven

years of continuous physical presence required under 8 C.F.R. § 1240.66(b)(2) to

be eligible for derivative special rule cancellation of removal. See 8 C.F.R. §

1240.61(a)(4); Barrios, 581 F.3d at 858-59.

      The BIA did not abuse its discretion in denying Pocasangre’s request to

remand to the IJ to apply for asylum where he had not applied for asylum before

the IJ and failed to demonstrate that he sought relief based on circumstances that

arose subsequent to his hearing. See 8 C.F.R. § 1003.2(c)(1); Romero-Ruiz, 538

F.3d at 1063-64.

      We lack jurisdiction to review Pocasangre’s remaining contentions because

he failed to raise them before the agency. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (generally requiring exhaustion of claims before the

agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      10-70629
3   10-70629